Order, so far as appealed from, directing that the claims of the American Bonding Company and Fidelity and Deposit Company of Maryland are entitled to share the priority of the claims of the United States government and that the cash balance remaining in the hands of the substituted assignee should be equally distributed to the United States government, American Bonding Company and Fidelity and Deposit Company of Maryland, in the amounts of their claims, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.